DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 2 and 15-18 in the reply filed on 09/07/2021 is acknowledged.

Claims 3-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.


Response to Arguments


Applicant’s arguments, see pg. 2-5, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1-2 and 15-18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the 35 U.S.C. 102(a)(1) rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made.

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-2 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 11,048,181 B2 to Iwasaki et al. in view of Korenaga et al. (US 2013/0101929 A1), and further in view of Tong et al. (US 2005/0014080). 

Iwasaki et al. (US 11,048,181 B2) claim an electrophotographic photoreceptor comprising a conductive substrate and a photosensitive layer disposed on the conductive substrate, where an outermost surface layer of the photoreceptor contains fluorine-containing resin particles and a fluorine-containing graft polymer having fluorinated alkyl group (‘181, Claim 1). The electrophotographic photoreceptor is configured so that a number of carboxyl groups in the fluorine-containing resin particles is 0 or more and 30 or less per 106 carbon atoms (‘181, Claim 1) or 0 or more and 20 or less per 106 carbon atoms (‘181, Claims 7 and 8). The instant application claims an electrophotographic photoreceptor comprising a conductive substrate and a photosensitive layer on the conductive substrate, where the electrophotographic photoreceptor has an outermost surface layer that contains fluorine-containing resin particles and a fluorine-containing graft polymer, and the fluorine-containing resin particles contain 0 or more and 30 or less carboxy groups per 106 carbon atoms. The instant invention also claims that the outermost surface layer has a dielectric constant of 
However, Korenaga teaches an electrophotographic photoreceptor that includes a conductive substrate and a photosensitive layer where an uppermost surface layer is constituted with a cured film of a composition that contains two kinds of reactive charge transporting materials selected from a first reactive charge transporting material having an –OH group as a reactive functional group and a second reactive charge transporting material having an –OCH3 group as a reactive functional group, fluororesin particles, and an alkyl fluoride group-containing copolymer having repeating units (‘929, [0006]). Korenaga further teaches that the relative dielectric constant of the uppermost surface layer containing the fluororesin and an alkyl fluoride group-containing copolymer is adjusted to a high value so that it falls within the range of 3.5 to 4.0 (‘929, [0016]-[0021]). In order to adjust the relative dielectric constant of the surface layer, at least two kinds of materials including the first reactive charge transporting material having an –OH group as a reactive functional group and the second reactive charge transporting material having an –OCH3 group as a reactive functional group are concurrently used as the reactive charge transporting materials (‘929, [0021]). The dielectric constant preferably falls within the range of 3.6 to 3.9 (‘929, [0072]). When the relative dielectric constant of the surface protective layer is 3.5 or greater, the printed ghost is inhibited. When the relative dielectric is 4.0 or less, the increase in residual voltage is inhibited 
Furthermore, Tong teaches a multilayer photoconductive imaging member where the charge transport layer is comprised of a binder resin and a soluble fluoropolymer or a fluoro-containing polymer of a copolymer generated by free radical polymerization of a fluoroalkyl(methyl)acrylate and an alkyl(methyl)acrylate (‘080, [0011]). Tong further teaches that the charge transport layer possess a low surface energy, and excellent resistance to cracking against exposure to chemical vapors emitted from solvents. The charge transport layer’s excellent surface properties can be measured and determined by the water contact angle, which is from about 100 to 115 (‘080, [0013]).
Therefore, the electrophotographic photoconductor as claimed in ‘181 would be expected to also possess the physical properties claimed in the instant application, as both the instant application and the reference teach the same structural limitations where a number of carboxyl groups in the fluorine-containing resin particles and a fluorine-containing graft polymer, and the fluorine-containing resin particles contain 0 or more and 30 or less carboxy groups per 106 carbon atoms. Therefore, the claims of the instant application, as listed in the rejection, are not patentably distinct from the claims of the reference, as listed in the rejection, because the claims of the instant invention would have been obvious over the claims of the references.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER L VAJDA/Primary Examiner, Art Unit 1737
02/08/2022